Citation Nr: 1108471	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUE

Entitlement to travel pay for treatment of service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision rendered by the Phoenix, Arizona Medical Center of the Department of Veterans Affairs (VA).  

On the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals filed in June 2008, the Veteran indicated that he did not want a hearing before a Member of the Board of Veterans' Appeals.  This document was filed with the folder maintained by the Phoenix, Arizona VA Medical Center.  The Board has also received the Veteran's VA claims folder that was maintained by the VA Regional Office in Phoenix, Arizona.  Associated with their file is another VA Form 9, received in October 2008.  Therein, the Veteran reports that he inadvertently checked the wrong box on the form and did, in fact, want a hearing at a local VA office before a Member of the Board.  

An appellant has a right to have a hearing when requested.  38 U.S.C.A. § 7107;38 C.F.R. § 20.700.  In the case herein, the Board is granting the full benefit sought on appeal.  Thus, the Board can find no prejudice in failing to provide the hearing as requested.  


FINDINGS OF FACT

1.  The Veteran is service-connected for multiple disabilities, including a left below the knee amputation, a shell fragment wound to the right tibia with right knee lateral instability, coronary artery disease, post-traumatic stress disorder, diabetes mellitus, a chronic low back strain, neuropathy of the right thigh, and impotence associated with diabetes mellitus.  A combined 100 percent rating is in effect.  

2.  In May 2007, the Veteran sought approval for travel to the Institute for Advancement in Prosthetics for manufacture and fitting of a prosthetic leg and a shower leg.  

3.  VA facilities were not feasibly available to provide the service and VA approved advance authorization to obtain a prosthetic leg and a shower leg from a private contractor.  

4.  Even though several private contractors were available near the Veteran's residence that could provide the replacement prostheses, he has presented evidence showing a unique disability picture that necessitates his travel to an out-of-state facility.  

CONCLUSION OF LAW

The criteria for approval for travel pay have been met.  38 U.S.C.A. § 111 (West 2002); 38 C.F.R. § 21.370 (2010); VHA Handbook 1173.3 (June 4, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

II.  Background

The Veteran served in combat in Vietnam and currently is service-connected for multiple disabilities, including a left below the knee amputation, a shell fragment wound to the right tibia with right knee lateral instability, coronary artery disease, post-traumatic stress disorder, diabetes mellitus, a chronic low back strain, neuropathy of the right thigh, and impotence associated with diabetes mellitus.  A combined 100 percent rating is in effect.  

Evidence of record reveals that the Veteran has received a prosthesis from the Institute for Advancement in Prosthetics ("IAP") in Lansing, Michigan since 1993. 

Significantly, the VA Medical Center previously authorized and provided travel pay to the Veteran to reimburse him for the expenses associated with the trips to IAP, but for the trip in question.  

For instance, in June-July 2003, the Veteran obtained a prosthesis from the IAP in Lansing, Michigan.  He was authorized mileage reimbursement for 2001 miles of travel and a food and lodging stipend.  

In February 2004, the Carl T. Hayden VA Medical Center (hereinafter "VA Medical Center) authorized provision of medical care at VA expense including primary care, specialist care, and emergency care.  

In June 2005, the VA Medical Center authorized a replacement prosthesis and a shower leg.  Later that month, it authorized mileage reimbursement for the round trip drive from Phoenix, Arizona to Lansing, Michigan, approximately 2001 miles at 11 cents a mile.  

In the case on appeal, in May 2007, the Veteran sent a letter to the VA Medical Center advising them of an appointment with IAP on July 20, 2007, for fitting and delivery of a replacement prosthesis and a shower leg.  He supplied prescriptions for the devices, and a letter from IAP verifying the appointment date.  He indicated that his wife would act as his escort.  He sought full allotment of the travel money in advance of the scheduled trip.  

In a July 3, 2007, letter the VA Medical Center advised the Veteran that it had denied his claim for travel pay but had approved the request for a replacement prosthesis at the "vendor of his choice."  Attached to the letter was a list of local prosthetic manufacturers.  The VA Medical Center cited the VHA Handbook 1173.3(a)(2)(b) as authority for its decision.  That provision provides:

(b)  If a veteran selects an approved contractor, other than a contractor in the local geographical area, any travel costs incurred must be at the veteran's own expense.  NOTE:  Exceptions are only made in those instances when it is clearly indicated that it is in the best interest of both the veteran and VA.  

That same month, Dr. E. L. T., the Veteran's treating physician, advised the VA Medical Center that the Veteran would need travel funding and per diem for himself and his wife, as his escort, to have two artificial legs made for his service-connected injuries.  The physician stated that the IAP in Michigan was "considered the appropriate facility to have this done and is in the best interest of the Veteran and the VA."  

In August 2007, Dr. D. C. L., a Board Certified clinical social worker wrote a letter stating that the Veteran had chronic PTSD due to combat operations in Vietnam.  He noted that the Veteran was easily triggered by stress and did not trust others.  Based on his symptoms, the VA Medical Center banned him from their premises because he was a perceived threat.  The Veteran had, however, established a sense of trust and safety with IAP.  He indicated that the Veteran's cardiologist agreed that the prosthetic work should take place at IAP due to the stress that tax his cardiovascular system if he were forced to go to another facility.  Dr. D. C. L. stated that providing the requested waivers would be "in the interest of the individual and certainly benefits the Department of Veterans Affairs."  

Also of record is a July 2007 statement from the Veteran's cardiologist.  He also indicates that the IAP facility in Michigan is the appropriate facility and in the best interest of the Veteran and VA that he be sent there.  

III.  Analysis

As noted, the VA Medical Center denied the claim citing to VHA Handbook 1173.3.  

In addition to the Handbook provisions, additional statutes and regulations are potentially applicable.  The pertinent statute provides that under regulations prescribed by the President pursuant to 38 U.S.C. § 111, the Secretary may pay the actual necessary expense of travel (including lodging and subsistence), or in lieu thereof an allowance based upon mileage traveled...for the purpose of examination, treatment or care.  In addition to the mileage allowance authorized, there may be allowed reimbursement for the actual cost of ferry fares, and bridge, road, and tunnel tolls.  38 U.S.C.A. § 111(a); 38 C.F.R. § 17.143 (2010).  

During the pendency of the Veteran's appeal, the criteria for obtaining beneficiary travel pay were amended.  Effective July 30, 2008, VA revised the criteria for beneficiary travel pay.  73 Fed. Reg. 36,796 (July 30, 2008) (codified at 38 C.F.R. Part 70).  The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) , can be no earlier than the effective date of that change.  The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  However, in the instant case, since the Board is granting the claim, the Board will apply the revised regulation.  

Under 38 C.F.R. § 70.4, VA will approve payment for beneficiary travel if the travel was made to obtain care or services for a person eligible under § 70.10.  

Section 70.10 provides a list of eligible persons.  Among the persons listed is a Veteran who travels to or from a VA facility or VA authorized health care facility in connection of treatment or care of a service-connected disability.  38 C.F.R. § 70.10(a)(1).  For payment that includes meal and/or lodging, a claimant must apply for and receive prior approval.  

Payment principles are set forth in Section 70.20.  Subpart (b)(1) provides that except as otherwise allowed under this section, payment is limited to travel from the beneficiary' s residence to the nearest VA facility where the care or services could be provided and from such VA facility to the beneficiary' s residence.  38 C.F.R. § 70.30(b)(1) (2010).  In addition, payment may be made for travel from the beneficiary's residence to the nearest non-VA facility where the care or services could be provided and from such facility to the beneficiary's residence if VA determines that it is necessary to obtain the care or services at a non-VA facility.  38 C.F.R. § 70.30(b)(2) (2010).  

Here, VA has determined it is necessary for the Veteran to obtain services at a non-VA facility.  While there are many facilities in close proximity to his residence, due to the severity of the service-connected PTSD, there is no evidence to suggest that the Veteran would be able to travel to the local facilities.  Rather, the evidence clearly demonstrates that the Veteran is able to receive care at IAP and has done so successfully in the past.  Given these unique circumstances, the Board finds that the criteria for travel pay to IAP are met.  

Accordingly, the benefit sought on appeal is allowed.  



ORDER

Entitlement to travel pay for treatment of service-connected disability is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


